                             Case 1:17-cr-00213-CRC Document 88 Filed 03/20/19 Page 1 of 2
                                                UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                       Plaintiff

               v.                                                              Criminal Case No. 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH AL-IMAM

                       Defendant

                                            GOVERNMENT’S MOTION EXHIBITS
  Exhibit                          Exhibit Description           Date Marked for    Date Received           Witness
   No.                                                            Identification    Into Evidence
     1        Notes of Arabic phrases                               3/19/2019         3/19/2019            SA Goad
     2        Photo 84 – eyes, ears, cuffs                          3/19/2019         3/19/2019            SA Goad
     3        Diagram Vessel 1                                      3/19/2019         3/19/2019           SA Kolarcik
     4        Photo Pod exterior                                    3/19/2019         3/19/2019           SA Kolarcik
     5        Photo Pod Interior with posted rules                  3/19/2019         3/19/2019           SA Kolarcik
     6        Photo Close-up rules                                  3/19/2019         3/19/2019           SA Kolarcik
     7        Photo Close-up rules and Article III                  3/19/2019         3/19/2019           SA Kolarcik
     8        Photo Close-up Article III                            3/19/2019         3/19/2019           SA Kolarcik
     9        Photo Interview room                                  3/19/2019         3/19/2019           SA Kolarcik
    10        Photo Defendant before changing                       3/19/2019         3/19/2019           SA Kolarcik
    11        Photo Abrasions Right. side of face                   3/19/2019         3/19/2019           SA Kolarcik
    12        Photo Abrasions Nose                                  3/19/2019         3/19/2019           SA Kolarcik
    13        Photo Abrasion Right. shoulder                        3/19/2019         3/19/2019           SA Kolarcik
    14        Photo Abrasion Left Shoulder                          3/19/2019         3/19/2019           SA Kolarcik
    15        Photo Bruise Bicep                                    3/19/2019         3/19/2019           SA Kolarcik
    16        Photo Bruise Bicep                                    3/19/2019         3/19/2019           SA Kolarcik



Page 1 of 2
                            Case 1:17-cr-00213-CRC Document 88 Filed 03/20/19 Page 2 of 2
                                             UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF COLUMBIA
  Exhibit                      Exhibit Description                   Date Marked for   Date Received      Witness
   No.                                                                Identification   Into Evidence
    17        Blank Medical form                                        3/19/2019        3/19/2019        Doctor
    18        Intake form                                               3/19/2019        3/19/2019        Doctor
    19        Report regarding sea sickness 10/30 0232z                 3/19/2019        3/19/2019        Doctor
    20        Scheduled exam 10/30/17 1000 Z                            3/19/2019        3/19/2019        Doctor
    21        Scheduled exam 10/30/17 1932 Z                            3/19/2019        3/19/2019        Doctor
    22        Scheduled exam 10/31/17 0700 Z                            3/19/2019        3/19/2019        Doctor
    23        Scheduled exam 10/31/17 1930 Z                            3/19/2019        3/19/2019        Doctor
    24        Scheme of Maneuver                                        3/19/2019        3/19/2019         ------
    25        Article III                                               3/19/2019        3/19/2019         ------
    26        Guard Log                                                 3/19/2019        3/19/2019         ------
    27        Injury report (wrists)                                    3/19/2019        3/19/2019         ------
    28        Report re blood                                           3/19/2019        3/19/2019         ------
    29        Advice of Rights 10/30/17 0140Z (English and Arabic)      3/19/2019        3/19/2019     Samuel Babisha
    30        Advice of Rights 10/30/17 1055Z (English and Arabic)      3/19/2019        3/19/2019     Samuel Babisha
    31        Article III Advice of Rights in Arabic                    3/19/2019        3/19/2019     Samuel Babisha
    32        Redacted CV                                               3/19/2019        3/19/2019        Doctor
    33        SA Kolarcik Photo log                                     3/19/2019                       SA Kolarcik




Page 2 of 2
